     Case 2:85-cv-04544-DMG-AGR Document 1084 Filed 03/05/21 Page 1 of 4 Page ID
                                     #:42699


 1   BRIAN BOYNTON
 2   Acting Assistant Attorney General
     Civil Division
 3   WILLIAM C. PEACHEY
 4   Director, District Court Section
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
 6   Assistant Director, District Court Section
     Office of Immigration Litigation
 7   SARAH B. FABIAN
 8
     NICOLE N. MURLEY
     Senior Litigation Counsel, District Court Section
 9   Office of Immigration Litigation
10
           P.O. Box 868, Ben Franklin Station
           Washington, D.C. 20044
11         Tel: (202) 532-4824
12
           Fax: (202) 305-7000
           Email: sarah.b.fabian@usdoj.gov
13
     Attorneys for Defendants
14

15                    UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17   JENNY LISETTE FLORES; et al.,         ) Case No. CV 85-4544
                                           )
18           Plaintiffs,                   ) NOTICE FILING JUVENILE
19                                         ) COORDINATOR REPORTS
                  v.                       )
20                                         )
21   MONTY WILKINSON, Acting               )
     Attorney General of the United States;)
22   et al.,                               )
23
                                           )
             Defendants.                   )
24                                         )
25

26
     Case 2:85-cv-04544-DMG-AGR Document 1084 Filed 03/05/21 Page 2 of 4 Page ID
                                     #:42700


 1         On January 29, 2021, the Court ordered Defendants to file interim compliance
 2
     reports from Ms. Deane Dougherty, the Juvenile Coordinator for U.S. Immigration
 3

 4   and Customs Enforcement (“ICE”), Ms. Aurora Miranda-Maese, the Juvenile

 5   Coordinator for the U.S. Department of Health and Human Services, Office of
 6
     Refugee Resettlement (“ORR”), and Mr. Henry Moak, the Juvenile Coordinator for
 7

 8
     U.S. Customs and Border Protection (“CBP”), by January 15, 2021 (ECF No. 1077).

 9   In accordance with the Court’s Orders, ICE, ORR, and CBP, submit the attached
10
     compliance reports for the Court’s consideration.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                              1
     Case 2:85-cv-04544-DMG-AGR Document 1084 Filed 03/05/21 Page 3 of 4 Page ID
                                     #:42701


 1
     DATED:     March 5, 2021          Respectfully submitted,
 2

 3
                                       BRIAN BOYNTON
                                       Acting Assistant Attorney General
 4                                     Civil Division
 5
                                       WILLIAM C. PEACHEY
 6                                     Director, District Court Section
 7
                                       Office of Immigration Litigation

 8                                     WILLIAM C. SILVIS
                                       Assistant Director, District Court Section
 9
                                       Office of Immigration Litigation
10
                                       /s/ Sarah B. Fabian
11
                                       SARAH B. FABIAN
12                                     NICOLE N. MURLEY
                                       Senior Litigation Counsel
13
                                       Office of Immigration Litigation
14                                     District Court Section
                                       P.O. Box 868, Ben Franklin Station
15
                                       Washington, D.C. 20044
16                                     Tel: (202) 532-4824
                                       Fax: (202) 305-7000
17
                                       Email: sarah.b.fabian@usdoj.gov
18
                                       Attorneys for Defendants
19

20

21

22

23

24

25

26

                                          2
     Case 2:85-cv-04544-DMG-AGR Document 1084 Filed 03/05/21 Page 4 of 4 Page ID
                                     #:42702


 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on March 5, 2021, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                              /s/ Sarah B. Fabian
 9                                              SARAH B. FABIAN
                                                U.S. Department of Justice
10                                              District Court Section
11                                              Office of Immigration Litigation

12                                              Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
